467 F.2d 1378
UNITED STATES of America, Plaintiff-Appellee,v.John Henry SHOFFEITT, Defendant-Appellant.
No. 72-2138 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 10, 1972.

Edward T. M. Garland, Donald Goodman, Atlanta, Ga., for defendant-appellant.
John W. Stokes, U. S. Atty., Robert L. Smith, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
John Henry Shoffeitt appeals from his adjudication of guilt and sentence to two years confinement after a jury verdict of guilty for unlawfully, wilfully and knowingly concealing a quantity of non-taxpaid distilled spirits in a certain 1969 black Ford automobile, in violation of Section 5601(a) (12), Title 26, U.S. Code.  The sole question raised on this appeal is the sufficiency of the evidence to support the verdict of the jury.


2
Although the evidence was in conflict, when viewed in the light most favorable to the government, Glasser v. United States, 1944, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680, it amply supported the jury's verdict.

The judgment appealed from is

3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I